BLACKMAR, Judge,
concurring.
I concur.
The prosecutor’s feeling that venireman Mitchell was an advocate of self help rather than of the processes of the law may seem far fetched. What he actually said was that when his home was broken into he found out from neighbors that some kids had done it, located the property, and did not call the police because they were “pretty young.” He seems to have acted as a responsible citizen. But the significant circumstance is not the rationality of the prosecutor’s fears, but rather whether the reason stated is a true reason as distinguished from a pretext. In some cases the irrationality of an assigned reason may support an inference of pretext. Here, however, there is ample support for the trial judge’s conclusion. The record refutes any suggestion of an overriding purpose of excluding blacks. The prosecutor stated his construction of Mitchell’s testimony in his next general question, and then excluded another juror who agreed with this characterization.
Evaluation of the jurors’ responses, then, is a factual matter which is primarily for the trial judge. His conclusion should not be set aside.